             Case 1:18-cv-10335-ER Document 36 Filed 07/13/20 Page 1 of 2
MEMO ENDORSED

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------x

 DAVID CARABALLO,

                                                              Plaintiff,     NOTICE OF MOTION
                               -against-
                                                                             18 Civ. 10335 (ER) (SN)
 CITY OF NEW YORK, JONATHAN EPPS, JONATHAN
 SUERO, and ANTHONY MANGANO,

                                                           Defendants.
 ------------------------------------------------------------------------x

  MOTION MADE BY:                            Plaintiff David Caraballo

  RETURN DATE & TIME:                        A date and time to be determined by the Court.

  PLACE:                                     Before the Honorable Edgardo Ramos at the United States
                                             Courthouse for the Southern District of New York located
                                             at 40 Foley Square, New York, NY 10007.

  SUPPORTING PAPERS:                         Declaration of Gregory P. Mouton, Jr., Esq., dated July 10,
                                             2020, and the exhibits annexed thereto; the accompanying
                                             Memorandum of Law In Support dated July 10, 2020; and
                                             all of the papers and proceedings herein.

  RELIEF REQUESTED:                          An Order pursuant to Fed. R. Civ. P. 54(b) and/or Local R.
                                             6.3 (1) granting Mr. Caraballo reconsideration of the
                                             Court’s July 26, 2020, Order; (2) compelling Defendants to
                                             produce the entire underlying disciplinary files for the
                                             Disclosed Disciplinary Investigations; (3) compelling
                                             Defendants to produce labeled photographs of the
                                             individual defendants; and (4) such other and further relief
                                             as the Court may deem just and necessary.

  ANSWERING PAPERS:                          Pursuant to Local Civil Rule 6.1, any opposing affidavits
                                             and answering memoranda of law shall be served within
                                             fourteen days after service of the moving papers.

                                             Pursuant to Local Civil Rule 6.1, any reply affidavits and
                                             reply memoranda of law shall be served within seven days
                                             after service of the answering papers.




                                                       1 / 2
            Case 1:18-cv-10335-ER Document 36 Filed 07/13/20 Page 2 of 2




Dated: New York, New York
       July 10, 2020

                                         By:     /s/
                                                 Gregory P. Mouton, Jr., Esq.
                                                 Law Office of Gregory P. Mouton, Jr., LLC
                                                 Attorneys for Plaintiff David Caraballo
                                                 1441 Broadway, 6th Floor
                                                 New York, NY 10018
                                                 Phone & Fax: (646) 706-7481

To:

New York City Law Department (via ECF)
Attorneys for Defendants
100 Church Street
New York, NY 10007




      The defendants are directed to respond by Friday, July 17.

      SO ORDERED.




             Jul. 13, 2020




                                                  2 / 2
